UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA NORFOLK DIVISION LAWRENCE TREPPEL, Derivatively On Behalf of NORFOLK SOUTHERN CORPORATION, Plaintiff, vs. J. PAUL REASON, CHARLES W. MOORMAN, IV, DAVID R. GOODE, MICHAEL D. LOCKHART, GERALD L. BALILES, LANDON HILLIARD, GENE R. CARTER, STEVEN F. LEER, ALSTON D. CORRELL, BURTON M. JOYCE, DANIEL A. CARP, KAREN N. HORN, THOMAS D. BELL, JR., Defendants, -and- NORFOLK SOUTHERN CORPORATION, a Virginia corporation, Nominal Defendant. ) Case No. 2:11 -cv-00384-MSD-DEM ORDER DISMISSING DERIVATIVE ACTION WITH PREJUDICE AS TO PLAINTIFF BUT OTHERWISE CONDITIONALLY WITHOUT PREJUDICE AS TO NORFOLK SOUTHERN CORPORATION AND/OR ANY OTHER SHAREHOLDER OF NORFOLK SOUTHERN CORPORATION Upon Plaintiff’s motion pursuant to Rules 41(a)(2) and 23.1(c) of the Federal Rules of Civil Procedure and filed with the consent of Defendants, it is ORDERED that: 1.This derivative action shall be dismissed immediately with prejudice as to Plaintiff. 2.This derivativeactionshallalso be dismissedwithout prejudice as to Norfolk Southern and/or any other Norfolk Southern shareholder unless, within thirty (30) days of the Order, another Norfolk Southern shareholder intervenes and demonstrates that this action should not be dismissed. 3.Within seven (7) days of the Court’s entry of this Order, Defendants will give notice of dismissal of this action and this Order in a public disclosure filed by Norfolk Southern with the U.S. Securities and Exchange Commission, with all costs of the notice to be borne by Defendants.Defendants shall provide a copy of the notice to Plaintiff at least three (3) days prior to the filing.Publication in this manner shall constitute notice of the voluntary dismissal of this action pursuant to Rule 23.1(c) of the Federal Rules of Civil Procedure. 4.All parties believe that this action was litigated in good faith, and all parties will bear their own fees, costs and expenses. DATED:Sept. 12, 2011 /s/MSD Mark S. Davis United States District Judge United States District Judge Mark S. Davis - 2 -
